    20-11850-mg      Doc 6     Filed 08/12/20 Entered 08/12/20 17:49:05                 Main Document
                                             Pg 1 of 8



PROSKAUER ROSE LLP
Brian S. Rosen
Joshua A. Esses
Eleven Times Square
New York, New York 10036
Telephone: (212) 969-3000
Facsimile: (212) 969-2900

Proposed Counsel to the Debtors
and Debtors in Possession

                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF NEW YORK

                                                          )
    In re:                                                )    Chapter 11
                                                          )
                                                          )    Case No. 20-11850 (MG)
    Hermitage Offshore Services Ltd., et al.,1            )
                                                          )
                                                          )
                          Debtors.                        )    (Joint Administration Requested)
                                                          )

         DEBTORS’ MOTION FOR ENTRY OF AN ORDER (I) AUTHORIZING
           DEBTORS TO (A) FILE A CONSOLIDATED LIST OF CREDITORS
         AND (B) FILE A CONSOLIDATED LIST OF DEBTORS’ 30 LARGEST
      UNSECURED CLAIMS, (II) AUTHORIZING DEBTORS TO REDACT CERTAIN
     PERSONAL IDENTIFICATION INFORMATION FOR INDIVIDUAL CREDITORS
      AND INTEREST HOLDERS, AND (III) APPROVING FORM AND MANNER OF
    NOTIFYING CREDITORS OF COMMENCEMENT OF THESE CHAPTER 11 CASES

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:




1
 The Debtors are: Hermitage Offshore Services Ltd.; CB Holdco Limited; Blue Power Limited; Delta Cistern V
Limited; Sierra Cistern V Limited; Petro Craft 2017-1 Shipping Company Limited; Petro Craft 2017-2 Shipping
Company Limited; Petro Craft 2017-3 Shipping Company Limited; Petro Craft 2017-4 Shipping Company Limited;
Petro Craft 2017-5 Shipping Company Limited; Petro Craft 2017-7 Shipping Company Limited; Petro Craft 2017-8
Shipping Company Limited; Petro Combi 6030-01 Shipping Company Limited; Petro Combi 6030-02 Shipping
Company Limited; Petro Combi 6030-03 Shipping Company Limited; Petro Combi 6030-04 Shipping Company
Limited; Hermit Storm Shipping Company Limited; Hermit Viking Shipping Company Limited; Hermit Protector
Shipping Company Limited; Hermit Guardian Shipping Company Limited; Hermit Thunder Shipping Company
Limited; Delta PSV Norway AS; NAO Norway AS; Hermit Galaxy Shipping Company Limited; Hermit Horizon
Shipping Company Limited; Hermit Power Shipping Company Limited; Hermit Prosper Shipping Company Limited;
Hermit Fighter Shipping Company Limited; and PSV Adminco 2019 LLC (Last Four Digits of Federal Tax ID: 0794).
 20-11850-mg       Doc 6     Filed 08/12/20 Entered 08/12/20 17:49:05              Main Document
                                           Pg 2 of 8



       Hermitage Offshore Services Ltd. (“Hermitage”), and its affiliated debtor subsidiaries

(together with Hermitage, the “Debtors” and, together with Hermitage’s affiliated non-Debtor

subsidiaries, the “Company”) hereby submit this motion (the “Motion”), seeking entry of an order,

substantially in the formed attached hereto as Exhibit A (the “Order”), pursuant to sections 105(a),

342(a), and 521 of title 11 of the United States Code (the “Bankruptcy Code”), and Rules

1007(a)(1) and (d) and 2002(a) and (f) of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), and Rules 1007-1 and 5075-1 of the Local Bankruptcy Rules for the

Southern District of New York (the “Local Rules”), authorizing the Debtors to (i) file a

consolidated list of creditors in lieu of submitting separate mailing matrices for each Debtor (the

“Creditor Matrix”); (ii) file a consolidated list of the Debtors thirty (30) largest unsecured claims;

(iii) redact certain personal identification information for individual creditors and interest holders;

and (iv) approving the form and manner of notifying creditors of commencement of these chapter

11 cases. In support of this Motion, the Debtors respectfully state as follows:

                                            Background

       1.      On August 11, 2020 (the “Petition Date”), each of the above-captioned Debtors

commenced a case by filing a voluntary petition for relief under chapter 11 of the Bankruptcy

Code. The Debtors continue to operate their business and manage their property as debtors in

possession pursuant to sections 1107 and 1108 of the Bankruptcy Code.

       2.      The Debtors have requested joint administration of these chapter 11 cases by

motion filed concurrently herewith. No trustee or examiner has been appointed in these chapter

11 cases. As of the Petition Date, no creditors’ committee has been appointed.

       3.      The Debtors are an integrated offshore support vessel (“OSV”) company. The

Debtors’ OSVs are all focused on, and used primarily in, the oil and gas business, including in the

installation, maintenance, and movement of oil and gas platforms. Demand for the Debtors’
                                             2
 20-11850-mg       Doc 6     Filed 08/12/20 Entered 08/12/20 17:49:05             Main Document
                                           Pg 3 of 8



services, as well as its operations, growth, and stability in the value of the OSVs depend on activity

in offshore oil and natural gas exploration, development, and production.

       4.      The Debtors’ fleet consists of twenty-one (21) OSVs, consisting of ten (10)

platform supply vessels (“PSVs”) and eleven (11) crew boats (“Crew Boats”). The OSVs are

owned by various Debtor entities (collectively, the “OSV Owners”). All ten of the Debtors’ PSVs

operate in the North Sea, and the Crew Boats operate in West Africa.

       5.      Additional facts and circumstances supporting this Motion are set forth in the

Declaration of Christopher Avella Pursuant to Bankruptcy Rule 1007-2 and in Support of the

Debtors’ Chapter 11 Petitions and First Day Pleadings filed contemporaneously herewith and

incorporated by reference herein (the “First Day Declaration”).

                                     Jurisdiction and Venue

       6.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

This is a core proceeding under 28 U.S.C. § 157(b). Venue is proper pursuant to 28 U.S.C. §§ 1408

and 1409.

       7.      The bases for the relief requested herein are sections 105, 342, and 521 of the

Bankruptcy Code and Bankruptcy Rules 1007 and 2002.

                                         Relief Requested

       8.      By this Motion, the Debtors seek entry of an order (i) file a consolidated Creditor

Matrix in lieu of submitting separate mailing matrices for each Debtor; (ii) file a consolidated list

of the Debtors thirty (30) largest unsecured claims; (iii) redact certain personal identification

information for individual creditors and interest holders; and (iv) approving the form and manner

of notifying creditors of commencement of these chapter 11 cases.




                                                  3
 20-11850-mg        Doc 6     Filed 08/12/20 Entered 08/12/20 17:49:05            Main Document
                                            Pg 4 of 8



                                           Basis for Relief

        9.      Section 521(a) of the Bankruptcy Code, Bankruptcy Rule 1007(a)(1), and Local

Rule 1007-1(a) require a debtor in a voluntary chapter 11 case to file a list containing the name

and complete address of each creditor. In addition, Bankruptcy Rule 1007(d) requires a debtor to

file a list containing the names, addresses, and claims of the creditors holding the twenty (20)

largest unsecured claims against the debtor. Bankruptcy Rule 2002(a)(1) also provides that the

clerk (or other person directed by the court) must provide the debtor, the United States Trustee, all

creditors, and any indenture trustee at least 21-days’ notice by mail of the meeting of creditors

under section 341 of the Bankruptcy Code. Bankruptcy Rule 2002(f)(1) also provides that notice

of “the order for relief” shall be sent by mail to all creditors.

        10.     There are twenty-nine (29) entities that are Debtors in these chapter 11 cases. As

of the Commencement Date, the Debtors estimate that they have over $150 million in liabilities

and hundreds of potential creditors and parties in interest (on a consolidated basis) in these chapter

11 cases. As such, requiring the Debtors to prepare individual matrices for each Debtor would be

an exceptionally burdensome task and would greatly increase the risk and recurrence of error of

information already on computer systems maintained by the Debtors or their agents.

        11.     The Debtors submit that permitting them to maintain one single consolidated list of

creditors in lieu of filing a separate creditor matrix for each Debtor entity is warranted under the

circumstances of these chapter 11 cases. Specifically, maintaining a single consolidated list of

creditors will benefit the Debtors and their estates by allowing the Debtors to more efficiently

provide required notices to parties in interest and reduce the potential for duplicate mailings. Many

of the Debtors’ creditors overlap and thus, to the extent that the Debtors are required to maintain

separate mailing matrices, a substantial number of parties likely would receive multiple copies of

the same notice. As such, the Debtors submit that the proposed maintenance of an electronic list
                                               4
 20-11850-mg       Doc 6     Filed 08/12/20 Entered 08/12/20 17:49:05              Main Document
                                           Pg 5 of 8



of creditors by Prime Clerk LLC (“Prime Clerk”) as the Debtors’ proposed claims and noticing

agent (the “Claims and Noticing Agent”), rather than preparing and filing separate creditor

matrices for each Debtor, will not only maximize efficiency and accuracy, but also reduce costs,

and is consistent with applicable Local Rules.

       12.     Concurrently with the filing of this Motion, and in accordance with Local Rule

5075-2, the Debtors are seeking to retain Prime Clerk as Claims and Noticing Agent in these

chapter 11 cases. If this application is granted, Prime Clerk will, among other things, assist with

the consolidation of the Debtors’ computer records into a creditor database and complete the

mailing of notices to the parties in such database. The Debtors, working with Prime Clerk, have

already prepared a single, consolidated list of the Debtors’ creditors in electronic format. To

ensure that no parties in interest are prejudiced, the Debtors will make the consolidated list of

creditors available in readable electronic format to any party in interest who so requests (or in non-

electronic format at such requesting party’s sole cost and expense). The Debtors therefore submit

that the preparation and maintenance of a single consolidated creditor list is warranted under the

facts and circumstances present in these chapter 11 cases.

       13.     Courts in this jurisdiction have approved relief similar to the relief requested in this

Motion with respect to preparation of a consolidated, electronic list of a debtor’s creditors. See,

e.g., In re Tops Holding II Corporation, Case No. 18-22279 (RDD) (Bankr. S.D.N.Y. Feb. 26,

2018); In re Cenveo, Inc., Case No. 18-22178 (RDD) (Bankr. S.D.N.Y. Feb. 6, 2018); In re Sabine

Oil & Gas Corp., Case No. 15-11835 (SCC) (Bankr. S.D.N.Y. July 16, 2015); In re NII Holdings,

Inc., Case No. 14-12611 (SCC) (Bankr. S.D.N.Y. Sept. 16, 2014); In re Hawker Beechcraft, Inc.,

Case No. 12-11873 (SMB) (Bankr. S.D.N.Y. May 4, 2012); In re United Retail Grp., Inc., Case




                                                  5
 20-11850-mg        Doc 6     Filed 08/12/20 Entered 08/12/20 17:49:05               Main Document
                                            Pg 6 of 8



No. 12-10405 (SMB) (Bankr. S.D.N.Y. Feb. 2, 2012); In re Eastman Kodak Co., Case No. 12-

10202 (ALG) (Bankr. S.D.N.Y. Jan 9, 2012).

        14.     Section 107(c)(1)(A) of the Bankruptcy Code provides that the Bankruptcy Court,

“for cause, may protect an individual, with respect to the following types of information to the

extent the court finds that disclosure of such information would create undue risk of identity theft

. . . [a]ny means of identification . . . contained in a paper filed, or to be filed in a case under” the

Bankruptcy Code. See 11 U.S.C. § 107(c)(1)(A). The Debtors respectfully submit that cause

exists to authorize the Debtors to redact address information of individual creditors and interest

holders because such information is sensitive and could be used to perpetrate identity theft. It is

also unnecessary to disclose. The Debtors propose to provide, under seal, an un-redacted version

of the creditor list to the Bankruptcy Court, the United States Trustee, and any official committee

of unsecured creditors appointed in these chapter 11 cases, if requested.

        15.     The Debtors propose that Prime Clerk provide notice of the commencement of

these chapter 11 cases substantially in the form annexed hereto as Exhibit 1 to the Proposed Order

(the “Notice of Commencement”).

                                                Notice

        16.     The Debtors have provided notice of this motion to the following parties or their

respective counsel (the “Notice Parties”): (a) William K. Harrington, United States Trustee, U.S.

Department of Justice, Office of the U.S. Trustee, 201 Varick Street, Rm 1006, New York, NY

10014; (b) the holders of the 30 largest unsecured claims against the Debtors (on a consolidated

basis); (c) counsel for DNB Bank ASA; (d) counsel for Skandinaviska Enskilda Banken AB

(Publ); (e) the United States Attorney’s Office for the Southern District of New York; (f) counsel

to Scorpio Services Holding Limited; and (g) any party that has requested notice pursuant to


                                                   6
 20-11850-mg       Doc 6    Filed 08/12/20 Entered 08/12/20 17:49:05          Main Document
                                          Pg 7 of 8



Bankruptcy Rule 2002. The Debtors submit that, in light of the nature of the relief requested, no

other or further notice need be given.

                                         No Prior Request

       17.     No prior request for the relief sought in this motion has been made to this or any

other court.

                           [Remainder of page intentionally left blank]




                                                7
 20-11850-mg      Doc 6    Filed 08/12/20 Entered 08/12/20 17:49:05          Main Document
                                         Pg 8 of 8



                                        CONCLUSION

       WHEREFORE the Debtors respectfully request that the Court enter the Order,

substantially in the form attached hereto as Exhibit A, granting the relief requested herein and

such other relief as the Court deems appropriate under the circumstances.



Dated: August 12, 2020
New York, New York

                                                  /s/ Brian S. Rosen
                                                 Brian S. Rosen

                                                 PROSKAUER ROSE LLP
                                                 Brian S. Rosen
                                                 Joshua A. Esses
                                                 Eleven Times Square
                                                 New York, New York 10036
                                                 Telephone: (212) 969-3000
                                                 Facsimile: (212) 969-2900

                                                 Proposed Counsel to the Debtors
                                                 and Debtors in Possession
